UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1554


PAUL FRIZZELL,

                 Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA; REBECCA THORNE TIN, Mecklenburg
County District Court Judge; RICHARD BONNER, Mecklenburg
County Superior Court Judge; MECKLENBURG COUNTY SHERIFF’S
OFFICE; TIMOTHY MELTON, Employment Security Legal Counsel;
THOMAS H. HODGES, Employment Security Chief Legal Counsel;
LYNN R. HOLMES, Employment Security Chairperson; EMPLOYMENT
SECURITY COMMISSION OF NORTH CAROLINA, Public Appeals,
Remote   Services    Center,    Tax   Department,    Emergency
Unemployment   Compensation,   Customer   Service,   Technical
Support; DAVID GLEGG, Employment Security Chief Deputy;
THELMA HILL, Employment Security Senior Deputy Commissioner;
MANFRED EMMRICH, Employment Security Director of Employment
Services; MARY CAROL LEWIS, Employment Security Director of
Administrative Service; DAVID CANADY, Employment Security
Director of Unemployment Insurance; MURIEL K. OFFERMAN,
Employment    Security    Chairperson    for    Organizational
Effectiveness; LARRY PARKER, Employment Security Acting
Director of Public Information; BETTY MCGRATH, Employment
Security Director of Labor Market Information; ANN G.
LASLEY, Employment Security Director of Human Resources;
KEVIN CARLSON, Employment Security Assistant Chairman for
Finance and Administration; ROBERT COTTRELL, Employment
Security Director of Information Services; CHINITA ARCENAUX,
Employment   Security    Unemployment    Insurance    Benefits
Integrity Manager; PAULETTE WOODWARD, Employment Security
Benefits Technician; JOHN H. CONNELL, NC Court of Appeals
Clerk,

                 Defendants - Appellees.
Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cv-00061-MOC-DCK)


Submitted:   November 2, 2012          Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Frizzell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Paul      Frizzell    appeals     the    district      court’s    order

dismissing as frivolous his 42 U.S.C. § 1983 (2006) complaint

under 28 U.S.C. § 1915(e)(2)(B) (2006), and the order affirming

the magistrate judge’s denial of Frizzell’s motion to re-open

the   proceeding.        We   have    reviewed      the   record    and    find    no

reversible     error.      Accordingly,       we   deny   leave    to   proceed   in

forma pauperis, deny the motion for an injunction, and dismiss

the   appeal    for     the   reasons    stated     by    the   district     court.

Frizzell v. North Carolina, No. 3:12-cv-00061-MOC-DCK (Feb. 3,

2012; Mar. 26, 2012).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court     and   argument     would    not    aid    the

decisional process.



                                                                          DISMISSED




                                         3